Order unanimously affirmed without costs. Memorandum: Charles N. Abramo (plaintiff) suffered injuries when the cuff of his pants became caught in the raised portion of a step, known as a grip tab, of a truck manufactured by defendant, Navistar International Transportation Corp. (Navistar), causing him to fall. Navistar admitted that it had received complaints about the grip tab from its own assembly line workers and from other customers, and that it had redesigned the grip tab in later models in response to those complaints. Plaintiffs demanded that Navistar produce all recall notices for the truck involved in plaintiff’s accident. Navistar admitted that there had been no recall of the grip tab or any other component of the entry /exit system, and refused to turn over recall notices for components of the truck totally unrelated to plaintiff’s accident. Navistar produced for an examination before trial a staff engineer, who testified concerning the design of the grip tab, the complaints of accidents similar in nature to plaintiff’s accident, and the redesign of the grip tab. Moreover, field reports concerning three prior accidents similar to plaintiff’s accident were turned over. Plaintiffs moved to compel Navistar to produce the recall notices and to permit depositions of additional employees. Supreme Court denied the motion. We affirm.
Plaintiffs are not entitled to production of recall notices for components of the truck totally unrelated to the entry /exit system (cf, Calo v Ahearn, 135 AD2d 458, 459; Kadan v Volkswagen of Am., 129 AD2d 948, 949). The staff engineer who testified for Navistar demonstrated an adequate knowledge of the central issues involved in the action, and the court did not abuse its discretion in denying the motion to compel Navistar to produce additional employees for pretrial depositions (see, Dow v Xciton Corp., 75 AD2d 972, 972-973). (Appeal from Order of Supreme Court, Erie County, Wolf, Jr., J.—discovery.) Present—Green, J. P., Lawton, Doerr, Balio and Boehm, JJ.